Citation Nr: 1735635	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with depression and alcohol abuse.







ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2008 rating decision, by the Albuquerque, New Mexico, Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent disability rating, effective November 9, 2004.  The Veteran perfected a timely appeal to the rating assigned.  Jurisdiction over this case subsequently was transferred to the Cheyenne, Wyoming RO.  

By a rating action in January 2010, the RO recharacterized the Veteran's disorder as PTSD with depression and alcohol abuse and increased the rating from 30 percent to 70 percent, effective December 30, 2009.  That, however, was not the highest possible rating, so the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  Supplemental statements of the case (SSOCs) were issued in January 2010 and November 2011.  

In a July 2012 decision, the Board increased the initial rating for PTSD with depression and alcohol abuse from 30 percent to 50 percent prior to December 30, 2009, but denied a rating in excess of 70 percent beginning December 30, 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated February 6, 2013, granted the motion and remanded the case to the Board for action consistent with the Joint Motion for Remand.  

In January 2014, the Board remanded the case to the RO for evidentiary development.  A subsequent rating decision, dated in April 2016, assigned an effective date of November 30, 2004 for the 70 percent rating for PTSD with depression and alcohol abuse.  An SSOC was issued in April 2016.  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.  


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Higher initial rating for PTSD.

The Veteran contends that a disability rating in excess of 70 percent is warranted for service-connected PTSD.  At the outset, the Board notes that a TDIU rating has already been assigned throughout the entire period on appeal, and as such, entitlement to TDIU need not be discussed herein.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

As the Veteran is currently rated 70 percent for PTSD throughout the period on appeal, the question now is whether the Veteran's PTSD more nearly approximates total social and occupational impairment.  Based on the evidence of record, the Board finds that throughout the claim period, the Veteran has not demonstrated total impairment.  

Historically, the Veteran's claim for service connection for PTSD was received in November 2004.  Submitted in support of the claim were VA progress notes dated from March 2005 to March 2006, which show that the Veteran received ongoing clinical evaluation and treatment for symptoms of a psychiatric disorder, diagnosed as PTSD.  Also submitted were treatment notes from the Vet Center, dated in February 2005, which show that the Veteran was seen for a psychiatric evaluation and was diagnosed with PTSD, chronic and major depression, recurrent.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2007; at that time, he reported having problems with anger, which has continued over the past year.  The Veteran also reported frequent depression.  The Veteran indicated that he has owned his own construction company because he does not take orders well; he noted that his business has been fairly successful.  He reported a good relationship with his current wife although he has no relationship with his sister whom he says, "I don't care for her;" he also reported having a relationship with one of his two children, but is estranged from the other one.  The Veteran reported little social and interpersonal relationships besides his wife.  He reported few recreation and leisure pursuits.  

On mental status examination, the examiner noted that there was no evidence of delusions or hallucinations.  Eye contact was adequate.  The Veteran denied any current suicidal or homicidal thoughts.  He was able to maintain good hygiene.  He was oriented times three.  He indicated that his memory was "getting horrible."  He denied any obsessive or ritualistic behavior.  His rate and flow of speech were within normal limits.  He denied any panic attack.  The Veteran reported brief periods of depressed mood lasting several days at a time.  The examiner noted that there was no evidence of impaired impulse control other than Veteran's weekly alcohol binges.  The examiner stated that it was impossible to say whether or not the Veteran met the DSM-IV stressor criteria for a diagnosis of PTSD as he was very vague about his memory of stressor events in Vietnam.  Thus, the examiner reported a diagnosis of alcohol abuse and traits of an antisocial personality disorder.  The examiner also assigned a GAF score of 60.  

The Veteran was afforded another VA examination in December 2009.  At that time, he indicated that he was currently receiving treatment for his PTSD at the VAMC in Albuquerque PTSD clinic and he was being followed by a psychiatrist at the outpatient clinic.  He also reported occasional visit to the Vet Center but he was not active in any group.  The Veteran reported that, even with significant mental health intervention, his condition was getting worse.  It was noted that symptoms of depression and alcohol abuse were significant but related to PTSD.  It was noted that the Veteran was currently married to his 8th wife; he has been married for approximately 9 years and described a close relationship with his wife who is quite supportive.  The Veteran reported that being estranged to an adult son and his younger sister.  He noted that both parents are deceased; he was close to father but his mother was abusive.  The Veteran reported having a few friends but he has little contact with them; he feels that he cannot trust them so he avoids them.  The Veteran reported few leisure or activities.  The Veteran reported that he avoids crowds and strangers since those things trigger his anger.  He denied any history of suicide attempts.  The Veteran did report a remote history of assaultive behavior, but he has better control of his violent outbursts but still gets angry and comes close to acting out on his violent impulses.  

On examination, it was noted that the Veteran was appropriately and casually dressed.  He was described as lethargic and fatigued.  Speech was slow.  His attitude was guarded.  His affect was flat.  His mood was agitated and depressed.  He was described as being easily distracted with a short attention span.  The Veteran reported difficulty concentrating when reading or watching television.  He was oriented to person and place, but not time.  Thought process was described as rambling, with paucity of ideas and perseveration.  The examiner noted depersonalization and paranoid ideation.  He expressed persistent paranoid delusions.  He did not understand the outcome of his behavior.  The examiner noted that the Veteran had difficulty falling asleep; he reportedly awakens frequently during the night.  The examiner also noted that the Veteran demonstrated obsessive and ritualistic behavior with frequent checking of doors and windows during the night.  He also experienced situational anxiety bordering on panic.  He had racing thoughts and chest pains.  He expressed vague thoughts of harming others when he gets angry, but had no specific intent or target at this time. It was noted that there was a history of suicidal ideations but the Veteran has never acted on these thoughts.  Impulse control was poor.  

The examiner noted that the Veteran had difficulty with any activity that involves contact with the public, shopping, driving etc are a potential problem.  The examiner noted that the Veteran's depression is sufficiently severe that he neglects activities such as chores and bathing.  He also has strong paranoid beliefs about government conspiracy.  It was noted that his memory was moderately impaired.  It was noted that the Veteran was currently employed as a general contractor, and he has been employed for more than 20 years.  He indicated that he had lost approximately 1 week in the past 12 months due to his PTSD.  It was noted that the Veteran owns a construction business, and business was slow due to economy so he was not working regularly.  The examiner noted that, if business was better, the Veteran would have difficulty maintaining an active schedule due to anger, impaired sleep and poor interpersonal skills.  The diagnosis was PTSD, chronic, severe, with depression and substance abuse; he was assigned a GAF score of 46.  

Following a review of the Veteran's claims folder in September 2010, a VA examiner opined that the Veteran's PTSD symptoms impaired his ability to perform physical or sedentary employment in the following ways: Anger, poor interpersonal skills, impulsivity, trouble in processing information, impaired memory and disturbed sleep.  The examiner observed that meaningful employment for this veteran would be difficult.  

The Veteran was afforded another VA examination in February 2011, at which time he reported having panic attacks about 5 times per month, with symptoms of diaphoresis, dyspnea and intense anger.  He noted that his panic attacks are brought on by smelling oriental food or seeing oriental people.  When a panic attack did occur, it affected his functioning because he had to get away and try to calm himself down.  The Veteran indicated that his impulse control is much better than it used to be.  The Veteran indicated that he has not worked since 2005.  He had not attended school.  The Veteran indicated that he would have trouble with schooling because of difficulty with memory and concentration.   He indicated that he took good care of his physical health.  It was noted that his family role functioning was good with his wife, grandchildren and one of his children.  The Veteran related that his physical health was failing, and he had many problems that interfered with his day-to-day life and caused him a lot of physical pain.  He had somewhat limited social and interpersonal relationships, in part due to the fact that he recently moved to Wyoming from New Mexico.  He still had a few recreation and leisure pursuits that he enjoyed, but his lack of sleep, low energy and difficulty with concentrating interfered with his ability to get full joy from those activities.  

On mental status examination, the Veteran was oriented to person, place, time and situation.  He had good hygiene, was casually dressed, and in no acute distress.  He described his mood as "pretty lousy."  Affect was reported to be full range.  Eye contact was good.  Speech was described as being manifested by angry tones, normal rate, rhythm, and volume, but he was appropriately verbal and not pressured.  The examiner described the Veteran's mood as calm, moderately cooperative but vague in answering a lot of questions with detail.  The Veteran denied any current or recent suicidal ideation, and he did not make delusional statements.  The examiner described the Veteran's thought process as linear and his thoughts were vague, but noted that the thoughts that he did share could generally be followed.  The pertinent diagnosis was PTSD, chronic; he was assigned a GAF score of 51.  The examiner indicated that there was reduced reliability and productivity due to PTSD signs and symptoms.  

A DBQ examination was conducted in August 2012.  It was noted that the Veteran presented a history of persistently reexperiencing, avoidance and hyperarousal symptoms.  The examiner noted that the current GAF score was 56.  The examiner noted that the Veteran's mental status examination was remarkable for mild anxiety and restlessness while describing traumatic themes and consequences, which is consistent to his chronic PTSD.  Otherwise, there were no other clinically significant findings with regards to his appearance, behavior, speech, mood, form, thought content, perceptions, insight, and safety.  The examiner noted that the Veteran demonstrated no objective findings suggestive of cognitive impairment.  There were no findings of any threat to self or others.  No major mood instability, bipolarity, or psychosis was noted.  Specifically, due to direct effects of PTSD, there were no signs and symptoms suggestive of incapacitating panic attacks; near-continuous panic or depression affecting the ability to function independently,' appropriately and effectively, forgetting to complete tasks, tangential, circumferential, or illogical speech patterns; difficulty in understanding complex commands; impaired abstract thinking; impairment in thought process and content; psychotic or delusional thinking; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control; disorientation; persistent danger to self or others; impairment with ADLs and ILDs; and related violence or legal problems.  The examiner stated that there was no persuasive evidence to support the service-connected PTSD precluded the Veteran from securing and maintaining substantially gainful employment, including physical and sedentary types.  

A DBQ examination was conducted in January 2016.  At that time, the Veteran reported that he owned a construction company for 30 years off and on, mainly working as a supervisor until his thinking process and temper would not let him do it anymore; as a result, he retired 15 years ago.  The Veteran reported problems with depression at least 2 to 3 days a week; he also noted anger and nightmares.  The Veteran reported jumping out of bed and kicking or hitting his wife while sound asleep.  The Veteran also reported anxiety any time when he is around strangers or in crowds; he stated that his wife is concerned about his temper.  The Veteran reported problems with memory loss which caused him to get angry.  

On mental status examination, it was noted that the Veteran was oriented.  Attention and concentration were intact.  His memory was intact.  Eye contact was good. Psychomotor examination was within normal limits.  Speech was within normal limits.  The Veteran's mood was described as mostly angry and depressed, but he covers it up and acts like everything is fine.  Affect was euthymic.  Judgement and insight were intact.  No suicide attempts were reported; the Veteran indicated that he wants to hurt other people but not himself, although he had no intent or plan to hurt anyone now.  The examiner indicated that the Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.   

The examiner stated that, based on review of medical records, recent mental health notes, and his presentation in that examination, his PTSD would less likely than not preclude substantially gainful employment.  Based on the function demonstrated and reported, he would be capable of performing simple 1-3 step tasks over an 8 hour work day with routine breaks, with non-confrontational supervision.  His mental complaints would be expected to exacerbate in any high stress work environment as is consistent with his decision to retire from his previous work running his own construction business and his report that he becomes irritable and experiences more difficulty remembering and concentrating when in pain.  

After a review of the evidence of record, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted for any portion of the rating period on appeal.  The evidentiary record clearly demonstrates that the Veteran has been diagnosed with PTSD, and he has exhibited symptoms of depressed mood, anxiety, panic attacks, sleep disturbance, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  He also had irritable behavior and angry outbursts, and mild memory loss.  Such symptoms are contemplated by the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, the February 2011 VA examiner opined that there was reduced reliability and productivity due to PTSD signs and symptoms.  In August 2012, the examiner noted that, other than mild anxiety and restlessness, there were no other clinically significant findings with regards to his appearance, behavior, speech, mood, form, thought content, perceptions, insight, and safety.  The examiner noted that the Veteran demonstrated no objective findings suggestive of cognitive impairment.  There were no findings of any threat to self or others.  No major mood instability, bipolarity, or psychosis was noted.  Moreover, in January 2016, the QTC examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

Furthermore, the Veteran does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  In this regard, the evidence does not suggest that he has gross impairment in thought process or communication, grossly inappropriate behavior, or memory loss, or disorientation to time or place.  While the December 2009 VA examiner noted that the Veteran's depression was sufficiently severe that he neglects activities such as chores and bathing, this symptom, standing alone, would not indicate a disability picture commensurate with the next-higher 100 percent rating.  Moreover, despite vague thoughts of harming others, impaired impulse control is contemplated by the 70 percent evaluation, and the Veteran has not been shown to be in persistent danger of hurting himself or others.  The evidence demonstrates that throughout the appeal period, the Veteran lived with his wife and had a good relationship with her and one of his children.  Such evidence refutes a finding that the Veteran is totally socially and occupationally impaired.  

The Board notes that the Veteran's GAF scores throughout the appeal period, ranging from 46 to 60 are not consistent with a rating in excess of the 70 percent assigned, and do not present an independent basis for assigning a rating in excess of the 70 percent.  As noted above, the GAF scores of 46 to 60 represent moderate to serious symptoms and impairment in social or occupational functioning, but are not reflective of total social and occupational impairment.  

In viewing the totality of the evidence, the preponderance of the evidence is against a 100 percent disability evaluation for his psychiatric disability.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, however, while productive of impairment, are not so severe that he can be said to be totally impaired.  As discussed above, while he may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding of entitlement to an initial rating in excess of 70 percent for PTSD. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


